DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 531 141 in view of FR 2520715.

Regarding claim 1, the EP 141 reference teaches a truck mounted forklift, 1, for mounting on the rear of a vehicle, the truck mounted forklift comprising a u-shaped chassis, 3, having a pair of forwardly adjacent projecting side bars, 7, bridged by a rear crossbar, 5, a wheel, 9, adjacent the forward most end of each of the side bars and a rear wheel, 11, mounted on the rear cross bar, a driver’s station, 13, mounted to one side of the chassis, a motive power unit mounted on the other side of the chassis and a linkage lifting assembly mounted on the chassis, the linkage lifting assembly comprising:
a carriage, 19, slidably mountable on the chassis, the carriage being slidable towards and away from the rear crossbar and means to move the carriage back and forth along the chassis; and
a linkage, the linkage comprising:
an upright elongate first link, 21, connected to the carriage;
an elongate second link, 23, connected to the first link by a pivot joint, the second link comprising a telescopic link having a plurality of link sections, 35 and 37;
a fork carriage, 25, connected to the distal end of the second link by a pivot joint, see figure 13,
a plurality of link cylinder, 31, 33, for actuating the links;
a telescoping cylinder, 39, for lengthening and shortening the telescopic second link; and
a tilt cylinder, 65, for actuating the fork carriage.
The EP ‘141 reference does not teach that the first link is pivotally connected to the carriage.  FR ‘715 teaches a forklift with a first link pivotally connected, see figure 1.  It would have been obvious to one of ordinary skill in the art to pivotally connect the first link of EP ‘141 as taught by FR ‘715 in order to increase the reach of the forklift linkage.

Regarding claim 2 and 3, the EP ‘141 reference teaches the L-shaped configuration as claimed, see figures 7a-7g.

Regarding claim 4, the FR ‘715 reference teaches the L-shaped configuration of the elongate first link, as claimed, see figure 1.

Regarding claim 5, the EP ‘141 reference teaches the main cylinder link, 31, 33, is connected at one of its ends to the second link, 23, and at the other of its ends to the carriage, 19, see figure 13.

Regarding claim 6, the EP ‘141 reference teaches the main link cylinder is connected at tone of its ends to the second link, 23, and at the other of its ends to the first link, 21, see figure 13.

Regarding claim 7, the FR ‘715 reference teaches a link cylinder, 15, connected at one of its ends to the first link, see figure 1 and 2, and the other end to the forklift truck.  It would be obvious to connected the cylinder link to the carriage of the EP ‘141 reference in order to enable the first link to pivot relative to the carriage it is mounted upon.

Regarding claim 8, the FR ‘715 reference teaches that the first link is rake backwards from the vertical on the forklift, see figure 1.

Regarding claim 9, the FR ‘715 does not teach that the specific range of angle is between 5 and 15 degrees, but shows it moves through that range of degrees, see figure 1.

Regarding claim 10, the EP ‘141 does not teach the telescoping cylinder is located internal the second link.  The EP ‘141 does teach cylinders located internal the second link, see figure 13.  It would have been obvious to place the telescoping cylinder internal the second link, similar to the tilt mechanism cylinder, in order to protect the cylinder from damage.

Regarding claim 11, the EP ‘141 teaches the telescoping cylinder is located external the second link, see figure 13.

Regarding claim 12, the EP ‘141 reference teaches the tilt mechanism cylinder is located internal the second link, see figure 13. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



25 May 2022